DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 25-45 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted May 30, 2022, has been received and considered by the examiner. 

Examiner’s Note
5.	There are several grammatical errors in the claims that are recommended to be amended to more common language.  For example, the limitations in Claims 27 and 29, “wherein said nonwoven being made of”, could be changed to “wherein said nonwoven is made of”. Claim 34 recites, “wherein said coating covering a fiber surface”, which could be changed to “wherein said coating covers a fiber surface”.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 27, 29, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 27, 29 and 33 recite the limitation "said nonwoven" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The “said nonwoven” is referred to as “at least one nonwoven layer or material” in the independent claim.
Claim 34 recites the limitation "the nonwoven" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The “the nonwoven” is referred to as “at least one nonwoven layer or material” in the independent claim.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 25-28, 33-36 and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Toru et al. (JPH05151949 A) in view of Shi et al. (US 2005/0014063 A1).
With regard to Claim 25, Toru et al. disclose a battery separator (1) for a lithium battery, comprising: at least one polyolefin microporous membrane or layer, called a polypropylene microporous film (2), at least one nonwoven layer or material, called a polypropylene nonwoven fabric layer (3), on at least one side of said microporous membrane or layer (2), said nonwoven layer or material (3) being bonded to or laminated on or to said microporous membrane or layer (2) (paragraphs 0006, 0010).  Toru et al. do not specifically disclose a coating adhered to a surface of the nonwoven layer or material. 
Shi et al. disclose a battery separator made from a nonwoven flat sheet material, a microporous membrane, and an adhesive (coating) bonding the nonwoven flat sheet to the microporous membrane (paragraph 0009). Shi et al. disclose wherein the microporous membrane is a polyolefin material (paragraph 0012). Shi et al. disclose wherein the nonwoven flat sheet refers to a plurality of fibers held together by various methods including a swellable polymer adhesive (coating) selected from, but not limited to, polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraethylene glycol diacrylate, and blends containing the foregoing (paragraphs 0013 and 0016-0017). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery separator of Toru et al. to include a coating adhered to a surface of the nonwoven layer or material, because Shi et al. teach that coating materials improve the functionality of the nonwoven and the criticality of maintaining a high discharge rate which requires that there be free mobility of ionic species (paragraphs 0014-0015).
With regard to Claim 26, Toru et al. disclose wherein said battery separator (1) is a battery separator for a secondary lithium battery (paragraphs 0001-0002).
With regard to Claim 27, Toru et al. disclose wherein said nonwoven (3) being made of polymeric fibers, and the polymer being selected from the group consisting of: polyolefin (paragraph 0011).
With regard to Claim 28, because Claim 27 is met by the nonwoven of Toru et al. being made of polyolefin, then a claim/limitation that further limits the alternative species which is not taught by the prior art, i.e. polyester, is not required to be met.
With regard to Claim 33, Toru et al. disclose wherein said nonwoven (3) is passed between special rollers (6) to form the fabric layer (3) and is then punched by a punching device (paragraph 0011), which would meet the claimed limitation of being a needle-punched nonwoven.
With regard to Claims 34-36, Shi et al. disclose wherein said coating, or swellable polymer adhesive, covers a fiber surface or surface of the nonwoven (3), and is selected from, but not limited to, polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraethylene glycol diacrylate, and blends containing the foregoing, which are ferroelectric polymers, and further includes a wetting agent which is considered a filler (paragraphs 0013-0018). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery separator of Toru et al. to include a coating covering a fiber surface or surface of the nonwoven layer or material, wherein the coating is a ferroelectric polymer, and wherein the coating further includes a filler, because Shi et al. teach that these coating materials improve the functionality of the nonwoven and the criticality of maintaining a high discharge rate which requires that there be free mobility of ionic species (paragraphs 0014-0015).
With regard to Claim 38, Toru et al. disclose a battery, cell, pack or module, comprising the separator noted above (paragraphs 0001, 0012, 0037).
With regard to Claim 39, Shi et al. disclose a device, product, system, or vehicle, comprising the battery, cell, pack, or module noted above (paragraph 0002-0003).
 With regard to Claims 40-42, Toru et al. disclose a method of making a laminated battery separator (1) comprising the steps of: unwinding a nonwoven, called a polypropylene nonwoven fabric layer (3), unwinding a polyolefin microporous membrane, called a polypropylene microporous film (2), and laminating the nonwoven (3) to the microporous membrane (2) (paragraphs 0006, 0010).  Toru et al. do not specifically disclose coating the nonwoven with a coating material, and wherein coating of the nonwoven Is before or after lamination.
Shi et al. disclose a battery separator made from a nonwoven flat sheet material, a microporous membrane, and an adhesive (coating) bonding the nonwoven flat sheet to the microporous membrane (paragraph 0009). Shi et al. disclose wherein the microporous membrane is a polyolefin material (paragraph 0012). Shi et al. disclose wherein the nonwoven flat sheet refers to a plurality of fibers held together by various methods including a swellable polymer adhesive (coating) selected from, but not limited to, polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraethylene glycol diacrylate, and blends containing the foregoing, which are considered ferroelectric materials (paragraphs 0013 and 0016-0017). Shi et al. disclose wherein the coating of the swellable polymer adhesive is before or after lamination and is applied to the nonwoven by at least contact coating (paragraphs 0015-0016). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery separator of Toru et al. to include a coating adhered to a surface of the nonwoven layer or material, because Shi et al. teach that coating materials improve the functionality of the nonwoven and the criticality of maintaining a high discharge rate which requires that there be free mobility of ionic species (paragraphs 0014-0015).
With regard to Claims 43-45, Toru et al. disclose a method of making a laminated battery separator (1) comprising the steps of: unwinding a nonwoven, called a polypropylene nonwoven fabric layer (3), unwinding a polyolefin microporous membrane, called a polypropylene microporous film (2), and laminating the nonwoven (3) to the microporous membrane (2) (paragraphs 0006, 0010). Toru et al. do not specifically disclose coating the nonwoven with a coating material.
Shi et al. disclose a battery separator made from a nonwoven flat sheet material, a microporous membrane, and an adhesive (coating) bonding the nonwoven flat sheet to the microporous membrane (paragraph 0009). Shi et al. disclose wherein the microporous membrane is a polyolefin material (paragraph 0012). Shi et al. disclose wherein the nonwoven flat sheet refers to a plurality of fibers held together by various methods including a swellable polymer adhesive (coating) selected from, but not limited to, polyethylene oxide (PEO), polyacrylonitrile (PAN), polytetraethylene glycol diacrylate, and blends containing the foregoing, which are considered ferroelectric materials (paragraphs 0013 and 0016-0017). Shi et al. disclose wherein the coating of the swellable polymer adhesive is applied to the nonwoven by at least contact coating (paragraphs 0015-0016). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery separator of Toru et al. to include a coating adhered to a surface of the nonwoven layer or material, because Shi et al. teach that coating materials improve the functionality of the nonwoven and the criticality of maintaining a high discharge rate which requires that there be free mobility of ionic species (paragraphs 0014-0015).

13.	Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Toru et al. (JPH05151949 A) and Shi et al. (US 2005/0014063 A1), as applied to Claims 25-28, 33-36 and 38-45 above, and in further view of Ryu et al. (US 2014/0272525 A1).
With regard to Claims 29-32, Toru et al. and Shi et al. disclose the battery separator in paragraph 12 above, but do not specifically disclose wherein said nonwoven is made of bicomponent fibers; wherein said bicomponent fiber is selected from the group consisting of sheath-core fibers, side-by-side fibers, island-in-the-sea fibers and combinations thereof; wherein said bicomponent fiber has a low melt temperature component and a high melt temperature component, where the low melt temperature component having a melt temperature less than the high melt temperature component; and wherein said low melt temperature component being selected from the group consisting of: a polyolefin, polyethylene (PE), polypropylene (PP), polymethyl pentene (PMP), polybutene (PB), co-polymers of the foregoing, and blends of the foregoing, and said high melt temperature component being selected from the group consisting of: polyester, polyamide, fluoro polymer, aramid, liquid crystal polymer, polybenzimidazole (PBI), polybenzobisoxazole (PBO), co-polymers of the foregoing, and blends of the foregoing.
Ryu et al. disclose a nonwoven fabric for use as a separator in an electrochemical cell, the fiber of the nonwoven fabric being a bicomponent fiber containing at least one polyolefin component. and being coated with an organic binder polymer compound in at least a sheath-core fiber configuration.  Ryu et al. disclose wherein the bicomponent fiber is a nonwoven fabric forming material produced from at least two types of materials, preferably different types of filament fibers, including at least polyethylene, polyolefin, and polypropylene as low-melt temperature components, and at least polyester and polyamide as high-melt temperature components (paragraphs 0031-0035).  Before the effective filing date of the inventio it would have been obvious to one of ordinary skill in the art to modify the battery separator of Toru et al. and Shi et al. to include the nonwoven being made of bicomponent fibers; wherein said bicomponent fiber are selected from the group consisting of sheath-core fibers, side-by-side fibers, island-in-the-sea fibers and combinations thereof; wherein said bicomponent fiber has a low melt temperature component and a high melt temperature component, where the low melt temperature component having a melt temperature less than the high melt temperature component; and wherein said low melt temperature component being selected from the group consisting of: a polyolefin, polyethylene (PE), polypropylene (PP), polymethyl pentene (PMP), polybutene (PB), co-polymers of the foregoing, and blends of the foregoing, and said high melt temperature component being selected from the group consisting of: polyester, polyamide, fluoro polymer, aramid, liquid crystal polymer, polybenzimidazole (PBI), polybenzobisoxazole (PBO), co-polymers of the foregoing, and blends of the foregoing, because Ryu et al. teach that the nonwoven fabric has elastic, porous, moisture-permeable, and waterproof properties while maintaining a predetermined level of strength (paragraph 0029).

14.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Toru et al. (JPH05151949 A) and Shi et al. (US 2005/0014063 A1), as applied to Claims 25-28, 33-36 and 38-45 above, and in further view of Wensley (US 6,881,515 B2).
	With regard to Claim 37, Toru et al. and Shi et al. disclose the battery separator for a lithium battery in paragraph 12 above, but do not specifically disclose wherein the microporous membrane or layer has a porosity in the range of abour 20-80%, an average pore size in the range of about 0.02 to 2 microns, and a Gurley Number in the range of about 15 to 150 sec.
Wensley discloses in Figure 1, a battery separator (10) for a lithium battery comprising: at least one microporous polyolefinic membrane (12) (column 3, lines 14- 16), and a coating (14), on at least one side of said microporous membrane (12) (column 2, lines 47-67 and column 3, lines 1 -35). Wensley discloses wherein said microporous membrane (12) is made of polyolefin materials including but not limited to polyethylene, polypropylene, and/or polymethylpentene, and has a porosity in the range of about 35-85%, which meets the claimed range of 20-80%, wherein said microporous membrane has an average pore size in the range of about 0.01-10 microns, which meets the claimed range of about 0.02 to 2 microns, wherein said microporous membrane has a Gurley Number in the range of no more than 300sec/100cc, which meets the claimed range of about 15 to 150 sec (column 3, lines 25-35). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a polyolefin microporous membrane having the above claimed parameters as part of the battery separator of Toru et al. and Shi et al., because Wensley teaches that these materials exhibit good conductivity (column 2, lines 23-25).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725